Citation Nr: 1411876	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  14-01 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler



INTRODUCTION

The Veteran served on active duty from February 1950 to February 1954.  He died in February 2010; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for the cause of the Veteran's death.  A notice of disagreement was filed in October 2010, a statement of the case was issued in November 2013, and a substantive appeal was received in December 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran died in February 2010.  In the appellant's notice of disagreement, she stated that all of the Veteran's treatment was through the West Palm Beach VA Medical Center (VAMC).  The evidence of record only contains records dated through July 13, 2007, and a record dated February 10, 2010, which is the day following the Veteran's death.  VA treatment records dated from July 14, 2007 to February 9, 2010 must be associated with the claims folder or Virtual VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In August 2010, a VA physician reviewed the claims folder and opined that the Veteran's death is less likely as not due to a service illness, including posttraumatic stress disorder (PTSD), and residual cold injuries, upper and lower extremities.  The physician stated that the Veteran's service treatment records and claims file were reviewed and he could not find a nexus of his past service diagnoses to his death.  

In September 2010, a VA psychologist reviewed the claims folder.  The psychologist stated that PTSD was not listed as a cause of death, but was otherwise unable to offer an opinion without resorting to speculation.  

In light of the fact that such opinions were proffered based on an incomplete record and due to the fact that such opinions do not contain appropriate rationale, further opinions should be obtained as to whether the Veteran's service-connected disabilities caused or contributed to his death.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Associate with the claims folder or Virtual VA the Veteran's treatment records from the West Palm Beach VAMC for the period July 14, 2007 to February 9, 2010.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  

2.  A VA opinion from a physician with appropriate expertise should be requested to determine whether the Veteran's residuals, cold injury, bilateral lower and upper extremities caused, or contributed substantially or materially, to his death.  The RO/AMC should forward the Veteran's claims file to the VA examiner.  The examiner should review the entire claims file and provide an opinion as to whether residuals of cold injuries, bilateral lower and upper extremities, were a substantial or contributing factor in the Veteran's death?   

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the VA treatment records and Certificate of Death.

3.  A VA opinion from a psychologist or psychiatrist should be requested to determine whether the Veteran's PTSD caused, or contributed substantially or materially, to his death.  The RO/AMC should forward the Veteran's claims file to the VA examiner.  The examiner should review the entire claims file and provide an opinion as to whether PTSD was a substantial or contributing factor in the Veteran's death?   

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the VA treatment records and Certificate of Death.

4.  After completion of the above, the RO/AMC should review the expanded record and determine if the benefit sought on appeal is warranted.  The appellant and her representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



